Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 1 of 18 PageID: 2656




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


   JOHN S. MACDONALD and                           Civil Action No. 2:16-cv-02781-
   JESSICA C. SPEARMAN,                            MCA-ESK

                       Plaintiffs,                 Hearing Date: October 1, 2020

          v.

   CASHCALL, INC.; WS FUNDING, LLC;
   DELBERT SERVICES CORP.; and J.
   PAUL REDDAM,

                       Defendants.


        Declaration of Anna P. Prakash in Support of Plaintiffs’ Motion for
        Attorneys’ Fees, Costs, and Class Representative Service Payments


         1.     My name is Anna P. Prakash. I am an attorney at Nichols Kaster, PLLP,

   and I am one of the Class Counsel in this matter. I submit this Declaration in support

   of Plaintiffs’ Motion for Attorneys’ Fees, Costs, and Class Representative Service

   Payments.

         2.     This declaration summarizes my experience and qualifications, as well

   as that of my firm and partners who worked on this case (see infra ¶¶ 4-18); the work

   my firm has performed in this matter (see infra ¶¶ 19-27); our fees and costs (see

   infra ¶¶ 28-36); settlement administration expenses (see infra ¶ 37); the work of the

   Named Plaintiffs (see infra ¶¶ 38-41); and the lack of objections to the requested

                                             1
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 2 of 18 PageID: 2657




   fee, cost, and service awards to date, notice, and class member recovery (see infra

   ¶¶ 42-43).

         3.     I intend to submit an additional declaration on September 14, 2020, in

   support of final approval of the parties’ settlement.

                    Class Counsel’s Experience and Qualifications

         4.     Nichols Kaster has been engaged in the practice of law for over 40

   years, and is devoted to plaintiff-side litigation, representing the interests of both

   consumers and employees. The firm has offices in Minneapolis and San Francisco,

   and currently employs 37 attorneys and 41 staff members, including paralegals, legal

   assistants, class action clerks, and information technology professionals. A copy of

   Nichols Kaster’s law firm resume was submitted with my prior declaration in

   support of preliminary settlement approval. (ECF No. 93-26.)

         5.     Nichols Kaster has extensive class action and collective action

   experience. The firm has been appointed lead counsel or co-counsel on hundreds of

   class and collective actions, and has recovered significant sums for its clients over

   the years.

         6.     Nichols Kaster was named one of the top 50 elite trial firms by National

   Law Journal in September 2014. U.S. News & World Report has continued to name

   Nichols Kaster as a Best Law Firm and honored individual lawyers at the Firm as

   Best Lawyers consecutively since 2012. Law360 has listed Nichols Kaster as a top


                                             2
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 3 of 18 PageID: 2658




   plaintiffs’ employment law firm, and Minnesota Lawyer has declared it one of

   Minnesota’s top 100 firms. In 2020, the National Trial Lawyers and ALM named

   Nichols Kaster, PLLP the Employment Rights Law Firm of The Year. Nichols

   Kaster has received praise from numerous courts for its work.

         7.     The firm’s lawyers have litigated dozens of cases through trial and have

   managed discovery in cases involving millions of pages of documents. The firm is

   also well regarded for its appellate work. See e.g., Perez v. Mortgage Bankers Ass’n,

   135 S. Ct. 1199 (2015) and Kasten v. Saint-Gobain Performance Plastics Corp., 131

   S. Ct. 1325 (2010).

         8.     I graduated from Cornell Law School in Ithaca, New York, in 2005,

   and after working for the state and federal governments, I joined Nichols Kaster,

   PLLP in March of 2009. I became a partner at the firm in 2016. I am admitted to

   the United States Supreme Court, Minnesota Supreme Court, United States

   Court of Appeals for the Fourth Circuit, United States Court of Appeals for the

   Sixth Circuit, United States Court of Appeals for the Seventh Circuit, United

   States Court of Appeals for the Eighth Circuit, United States Court of Appeals

   for the Ninth Circuit, United States District Court for the Northern District of

   Florida, United States District Court for the District of Minnesota, United States

   District Court for the Eastern District of Michigan, United States District Court

   for the Eastern District of Wisconsin, United States District Court for the


                                            3
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 4 of 18 PageID: 2659




   Western District of New York, and United States District Court for the District

   of Colorado.

         9.     I am one of the partners in the firm’s Civil Rights and Impact Litigation

   practice group. My practice focuses on complex class actions on behalf of protected

   groups and those harmed by corporate or governmental wrongdoing. Over the course

   of my time at the firm, I have led the firm’s National Consumer Class Action practice

   group, been a member of the firm’s National Wage & Hour practice group, authored

   and argued class and individual appeals at the state and federal level, and worked

   consistently to pursue just causes and obtain meaningful relief on behalf of

   thousands of employees and consumers across the country under federal and state

   employment and consumer protection laws.

         10.    I have extensive class action experience. As one example, I was lead

   counsel for the plaintiff and argued the successful appeal in Bible v. United Student

   Aid Funds, Inc., 799 F.3d 633 (7th Cir. 2015), reh’g en banc denied, 807 F.3d 839

   (7th Cir. 2015), cert. denied, 136 S. Ct. 1607 (2016). In that case, my client

   challenged the loan practices of a student loan guaranty agency under a breach of

   contract theory, as well as RICO. The case eventually settled on a class-wide basis

   in the eight-figure range. As another example, I represented a class of more than

   2,000 exotic dancers successfully through all stages of a seven-year litigation leading

   up to trial and prevailed on affirmative summary judgment as to damages in excess


                                             4
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 5 of 18 PageID: 2660




   of $10 million. See Hart v. Rick’s Cabaret Int’l, Inc., 60 F. Supp. 3d 447

   (S.D.N.Y. 2014) (granting plaintiffs’ affirmative motion for summary judgment

   on damages, holding that no reasonable jury could conclude that the Rule 23

   class of approximately 2,200 were owed less than $10.8 million dollars, holding

   that defendants violated New York Labor Law, and denying decertification of

   the Rule 23 class and FLSA collective). I was also part of the trial team in

   Monroe v. FTS USA, LLC, et al., Court File No. 08-cv-02100 (W.D. Tenn.), a

   collective action that was tried in 2011 and resulted in a verdict for plaintiffs,

   affirmed on appeal by the Sixth Circuit Court of Appeals in 2017, and denied

   certiorari by the United States Supreme Court in 2018.

         11.    I have been named to the Rising Star List by Super Lawyers each year

   since 2013, named to the Top Women Attorneys in Minnesota List each year since

   2016, named to Lawdragon 500 Leading Plaintiff Employment Lawyers list in

   2018 and 2019, and to Best Lawyers in 2020. I regularly speak on consumer and

   class or collective litigation issues at continuing legal education seminars around the

   country, am an active member in plaintiff-side organizations with missions that

   include advancing the rights of consumers, and have been an adjunct professor of

   legal writing at the University of Minnesota Law School since 2017.

         12.    I shared responsibility for the prosecution of this action with Robert L.

   Schug, Brock J. Specht, and Matthew H. Morgan.


                                             5
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 6 of 18 PageID: 2661




         13.   Mr. Schug is a partner with Nichols Kaster. He graduated summa cum

   laude from William Mitchell College of Law in 2006, and summa cum laude from

   Middle Tennessee State University in 2003. He became licensed to practice in

   Minnesota in 2006 and California in 2007.

         14.   Mr. Schug has spent the majority of his career with Nichols Kaster

   litigating complex wage and hour and discrimination class actions. He has also

   served as Director of Litigation at the Impact Fund, a nationally-recognized non-

   profit law firm in Berkeley, California, devoted to achieving social justice through

   large scale impact litigation. He is currently a member of the Impact Fund’s Board

   of Directors and Grant Advisory Committee.

         15.   Mr. Schug has extensive experience litigating class actions.

   Representative cases include: Harris v. Union Pacific Railroad Co., No. 16-381 (D.

   Neb.) (disability discrimination); Bell v. Mich. Civ. Serv. Comm’n, No. 17-003861

   (Mich. Cir. Ct., Wayne Cty.) (race discrimination); Ellis v. Costco Wholesale Corp.,

   No. 04-3341 (N.D. Cal.) (gender discrimination); Kennett v. Bayada Home Health

   Care, Inc., No. 14-02005 (D. Colo.) (worker misclassification); Sliger v. Prospect

   Mortgage, LLC, No. 11-465 (E.D. Cal.) (worker misclassification); Bollinger v.

   Residential Capital, LLC, No. 10-1123 (W.D. Wash) (worker misclassification);

   Ruggles v. WellPoint, Inc., No. 08-cv-00201 (N.D.N.Y.) (worker misclassification);

   Lyons v. Ameriprise Financial, Inc., No. 10-503 (D. Minn.) (unpaid wages). Mr.


                                            6
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 7 of 18 PageID: 2662




   Schug is a frequent speaker and presenter at national and local continuing legal

   education programs on a range of topics. He has recently spoken on disability

   discrimination class actions, the use of Rule 30(b)(6) depositions in class actions,

   the intersection of civil rights and consumer protect laws, and e-discovery. Mr.

   Schug has been named to the “Rising Stars” List by Super Lawyers (formerly by

   Law & Politics) for both Minnesota and Northern California.

         16.   Brock J. Specht is a partner at the firm and represents consumers,

   employees, and retirees in lawsuits against some of the country’s largest

   corporations. This experience includes successfully representing clients in

   complex multimillion-dollar lawsuits in numerous federal courts across the

   country, in private arbitration, and before administrative agencies. Mr. Specht

   also has significant appellate experience arguing cases in both state and federal

   courts of appeals. Before joining Nichols Kaster, Mr. Specht practiced with a

   major Twin Cities law firm for several years, representing both individuals and

   major corporations in nationwide litigation involving a wide variety of

   substantive areas of law. Many of his cases have resolved through the payments

   of tens or hundreds of millions of dollars in settlements or awards. Mr. Specht’s

   pro bono practice includes multiple appointments as a Special Assistant State

   Public Defender representing clients before the Minnesota Court of Appeals.

   Before entering private practice, Mr. Specht clerked for Judges Christopher J.


                                            7
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 8 of 18 PageID: 2663




   Dietzen and Bruce D. Willis at the Minnesota Court of Appeals. He has also

   served as an Adjunct Professor of Law at the University of St. Thomas School

   of Law, teaching appellate brief writing and coaching several successful moot

   court teams. Mr. Specht was named a Rising Star by Super Lawyers from 2016-

   2018, and a Super Lawyer in 2019 and 2020. He is a 2002 graduate of the

   University of Minnesota and a 2007 graduate of the University of St. Thomas

   School of Law.

         17.   Matthew H. Morgan is one of the firm’s managing partners, leads the

   firm’s Civil Rights and Impact Litigation team, and is a Minnesota State Bar

   Association Certified Civil Trial Law Specialist. He focuses on class and

   collective actions challenging discrimination, fraud or other unfair business

   practices in the areas of employment, consumer, housing, insurance, government

   contracts, health care and the environment. He has tried over 30 cases to verdict,

   and regularly speaks on topics related to civil litigation and trial. Mr. Morgan

   has been recognized as a Super Lawyer every year since 2014, and has been named

   to the Who’s Who in Employment Law by Minnesota Law and Politics. He formerly

   served as an adjunct faculty member at William Mitchell College of Law (now

   Mitchell Hamline) teaching representation skills to first-year students and advanced

   advocacy to second- and third-year students. He is a member of the Minnesota

   State Bar Association’s Civil Litigation Section's Governing Council and is a


                                            8
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 9 of 18 PageID: 2664




   frequent lecturer at legal seminars, focusing on litigation-related topics including

   trials and taking 30(b)(6) depositions. Mr. Morgan is a 1996 graduate of the

   University of Minnesota and a 2000 graduate of William Mitchell College of Law.

         18.    I understand that co-counsel at Gupta Wessler is submitting a separate

   declaration regarding experience, qualifications, and work on this matter. (See also

   Declaration of Patricia Barasch, ECF No. 97-5) (filed at class certification and

   discussing Ms. Barasch’s experience and qualifications).

                        Class Counsel’s Work in this Litigation

         19.    My firm has steadfastly worked on this class action for more than four

   years. We began investigating this case well before it was filed, engaging in

   extensive factual and legal research, as well as meeting with Plaintiff MacDonald

   and consulting with co-counsel. We drafted, revised, and filed a detailed 25-page

   complaint, alleging various causes of action, including under the New Jersey

   Consumer Fraud Act, Racketeer Influenced Corrupt Organizations Act, and usury.

         20.    We successfully defended against Defendant’s motion to compel

   arbitration or dismiss through briefing to this Court and assisted co-counsel in doing

   the same in response to Defendant’s appeal to the Third Circuit.

         21.    When the case returned to this Court, we amended the complaint to add

   Plaintiff Spearman and then began the discovery process.

         22.    Discovery was hard-fought. My firm managed and ran the discovery


                                             9
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 10 of 18 PageID: 2665




   process on Plaintiffs’ side, serving and responding to document requests and

   interrogatories, engaging in document review of well over 16,000 produced

   documents, defending both Plaintiffs’ depositions, as well as the deposition of Mr.

   MacDonald’s ex-wife, and deposing Defendant CashCall through its designated

   representative, as well as Defendant Reddam and Defendant’s Chief Financial

   Officer. My firm researched liability and damages issues in this case and aimed

   discovery at both those issues, as well as certification. The parties pushed their

   arguments hard and took several disputes to Magistrate Judge Wettre. We attended

   mediation in November of 2018 with Magistrate Judge Wettre; however, the case

   did not settle.

          23.    My firm also took the lead in researching and drafting Plaintiffs’

   Motion for Class Certification. The Court granted Class Certification on October 31,

   2019. We assisted co-counsel in responding to Defendant’s 23(f) petition, which was

   denied in early 2020.

          24.    Through the case, we consulted and worked with an expert on strategy

   pertaining to damages and in preparation for expert disclosures that would have

   occurred had the case not settled.

          25.    Throughout the course of this case and leading up to the final mediation,

   my firm continued to evaluate strategy on a regular basis and analyze relevant

   developments in other litigation that could impact this case.


                                             10
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 11 of 18 PageID: 2666




         26.    The parties attended a private mediation with retired Judge Layn

   Phillips on February 10, 2020. I attended, along with co-counsel from my firm. Other

   co-counsel and the Named Plaintiffs participated by phone at times throughout the

   day. The mediation ran the entire day and resulted in settlement.

         27.    Following mediation, my firm drafted and finalized the settlement

   agreement and exhibits, as well as papers in support of preliminary settlement

   approval, communicated with defense counsel and the settlement administrator

   regarding settlement tasks, and has been working towards final approval, including

   by working on related motion papers.

                            Class Counsel’s Fees and Costs

         28.    The work summarized above required the efforts of numerous attorneys

   and professional staff at Nichols Kaster. It is Nichols Kaster’s practice to maintain

   detailed and contemporaneous records of all billable case work performed by

   attorneys and staff. At Nichols Kaster, time is kept in tenth-of-a-minute (.10)

   increments and recorded in the law firm’s time management software,

   AdvantageLaw. I have reviewed our firm’s billing records and have exercised billing

   judgment to exclude time that could be considered unnecessary. The summary chart

   that follows is a copy of the resultant timekeeper summary in this action as of August

   19, 2020.




                                            11
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 12 of 18 PageID: 2667




    Attorneys
    Name               Position          Bar Admission Date Hours Rate      Total
    Anna Prakash       Partner                         2005 510.6 $500.00 $255,300.00
    Brock Specht       Partner                         2007 426.4 $475.00 $202,540.00
    Robert Schug       Partner                         2006    381 $500.00 $190,500.00
    Megan Yelle        Contract Attorney               2009 104.4 $350.00     $36,540.00
    Matthew Morgan     Partner                         2000   82.1 $600.00    $49,260.00
    Laura Baures       Staff Attorney                  2011   17.2 $350.00     $6,020.00
    Joshua Hegarty     Contract Attorney               2016   13.3 $250.00     $3,325.00
    Cameron Goff       Contract Attorney               2016   12.5 $250.00     $3,125.00
    Paul Lukas         Partner                         1991     1.3 $700.00       $910.00
    Rebekah Bailey     Partner                         2008     0.6 $475.00       $285.00
    Reena Desai        Partner                         2007     0.5 $475.00       $237.50
    Eleanor Frisch     Associate                       2014     0.5 $300.00       $150.00
    Matthew Helland    Partner                         2005     0.2 $625.00       $125.00
    Kai Richter        Partner                         1999     0.2 $600.00       $120.00
                                                            1550.8           $748,437.50
    Support Staff
    Name                 Position                              Hours       Rate    Total
    Kristine Nelson      Paralegal                                 71.5    $175.00 $12,512.50
    Heather O'Neil       Paralegal                                 42.8    $175.00   $7,490.00
    Charlie O'Meara      Law Clerk                                 41.9    $175.00   $7,332.50
    Andrew Peterson      Law Clerk                                    19   $175.00   $3,325.00
    Erin Zanmiller       Paralegal                                 18.6    $175.00   $3,255.00
    Caitlin Thompson     Paralegal                                 17.3    $175.00   $3,027.50
    Cameron Pylka        Litig. Support Specialist                 17.2    $175.00   $3,010.00
    Angi Kittelson       Litig. Support eDiscovery Manager         11.6    $175.50   $2,030.00
    Ali Hitt             Law Clerk                                 10.4    $175.00   $1,820.00
    Andrew McCarty       Law Clerk                                   5.7   $175.00     $997.50
    Alex Wise            Damages Analyst                             4.4   $175.00     $770.00
    Abou Amara           Law Clerk                                     4   $175.00     $700.00
    Jacob Skold          Class Action Clerk                          1.9   $175.00     $332.50
    Chris Rued           Paralegal                                   1.3   $175.00     $227.50
    Liz Luebesmier       Paralegal                                   0.9   $175.00     $157.50
    Jake Smith           Class Action Clerk                          0.1   $175.00       $17.50
    Cha Yang             Help Desk Analyst                           0.1   $175.00       $17.50
                                                                  268.7             $47,022.50

                         Total ‐ Attorneys and Support Staff    1,819.5             $795,460.00




                                               12
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 13 of 18 PageID: 2668




         29.    As reflected by this summary, as of August 19, 2020, Nichols Kaster

   attorneys and staff (including paralegals, law clerks, legal assistants, class action

   clerks, and information technology professionals have spent more than 1,819 hours

   on this action, resulting in a lodestar of $795,460. We would be happy to provide

   detailed billing records if the Court deems them necessary or helpful.

         30.    My firm expects to perform additional work on behalf of the settlement

   class, with co-counsel’s assistance, including: (1) researching and drafting Plaintiffs’

   motion for final approval of the settlement; (2) researching, drafting, and filing

   responses to any objections to the settlement (though, to date, there are none); (3)

   preparing for and attending the Final Fairness Hearing; (4) if final approval is

   granted, supervising the settlement administrator to ensure proper and efficient

   distribution of payments to the class members; and (5) taking other actions necessary

   to support the settlement through until the conclusion of the settlement period. Based

   on my experience supporting and supervising similar settlements, I expect that we

   will spend at least an additional 50-100 hours of professional time after the date of

   this Declaration.

         31.    All of the work described above has been undertaken on a contingent

   basis. To date, my firm has not been compensated for any of this work.

         32.    In my professional opinion and based on my personal knowledge of the

   work that was performed and the requirements of this case and similar cases, all of


                                             13
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 14 of 18 PageID: 2669




   the time summarized above was reasonable and necessary.1

         33.    In connection with the action, Nichols Kaster also has advanced

   significant costs. We maintain records regarding out-of-pocket litigation costs

   expended on each case in the ordinary course of business. Below is a summary of

   Nichols Kaster’s out-of-pocket litigation costs in this case:

                                 Category                          Cost
               Mediation                                            $17,515.00
               Travel expenses                                      $15,669.95
               Deposition and transcript costs                      $10,594.62
               Expert fees                                           $6,300.00
               Online research and records requests                  $5,071.36
               Court fees and admissions                             $3,941.44
               Service (process server and FedEx)                       $860.66
               Postage, shipping, copies                                $439.12
               TOTAL                                                $60,392.15

         34.    Because our firm handled this action on a contingent basis, we have not

   yet received reimbursement for any portion of the $60,392.15 in costs we have

   advanced.

         35.    These expenses do not include expenses of settlement administration,

   which are broken out separately below. In the event that the Court would like further

   detail or documentation concerning these expenses, we would be happy to provide


   1
     I understand that Ms. Barasch’s office in New Jersey has additionally spent
   approximately 26.5 additional hours through June 30, 2020 on this litigation, with
   15.7 hours attributable to Ms. Barasch at a rate of $450 and 10.8 hours attributable
   to support staff at a rate of $150, for a total amount of $8,685. This work was
   unquestionably necessary given presence in New Jersey and her familiarity with and
   practice before New Jersey courts.
                                                14
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 15 of 18 PageID: 2670




   it.

         36.    In my professional opinion and based on my experience prosecuting

   this action and overseeing the conduct of the litigation, all of these expenses were

   reasonable and necessarily incurred in connection with the action.

                          Settlement Administration Expenses

         37.    Consistent with this Court’s preliminary approval order, Atticus

   Administration, LLC has been administering the settlement in this matter. I have

   used Atticus in previous settlements and view their work favorably. That personnel

   at Atticus have administered at least one other settlement involving CashCall is

   notable. Atticus’ anticipated bill for administering this settlement is $46,745. This is

   a negotiated price resulting from significant discounts given in order to match a bid

   from another respected settlement administration company. Based on my

   professional experience, this cost is competitive and relatively low given the number

   of class members and the fact that there will be two rounds of check-mailing should

   settlement be approved. Among other things, Atticus has or will oversee and

   execute: preparation of notices, address updates, and first class postage; project

   management; preparing and sending CAFA notice; remailing; telephone support;

   website; and distribution of settlement proceeds.

           Named Plaintiffs’ Commitment to this Litigation and the Class

         38.    Each of the two Named Plaintiffs has been actively involved in this

                                             15
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 16 of 18 PageID: 2671




   litigation.

          39.    Both Plaintiffs MacDonald and Spearman were available to me

   throughout the February 10 mediation and spoke with me on more than one occasion

   during that day, including shortly before the parties reached an agreement on the

   monetary settlement amount.

          40.    Even before mediation, Plaintiff John MacDonald had been an active

   participant in this litigation. He met with and consulted with counsel in person prior

   to filing this action and has participated in several subsequent in-person and

   telephonic conferences with counsel. He undertook time-consuming searches for

   documents in response to discovery requests in this litigation, including searching

   for personal emails and financial records, and provided information for and reviewed

   discovery responses. He also attended the Third Circuit’s mandatory mediation

   session by telephone, the court-ordered settlement conference in Newark, and his

   deposition in New York City. I understand that he traveled approximately an hour

   each way to attend his deposition in New York City, which took the day, and that he

   had to take time off of work for both the deposition and settlement conference. And,

   he has generally been available and responsive to counsel throughout the three years

   of this litigation. Defendants also chose to depose Mr. MacDonald’s ex-wife. Mr.

   MacDonald has consistently refused to settle this case on an individual basis and has

   remained dedicated to obtaining class-wide relief. He has continued to stay in touch


                                            16
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 17 of 18 PageID: 2672




   with counsel throughout the settlement process.

         41.    Plaintiff Jessica Spearman has similarly been involved in this litigation.

   She, too, has searched for numerous documents, including personal emails, has

   provided information for and reviewed discovery responses, and consulted with

   counsel prior to joining this action. For her deposition, Ms. Spearman had to travel

   nearly 50 miles and, for the settlement conference, nearly 100 miles from her home

   in Sicklerville. For both, she took time off of work. Ms. Spearman has generally

   been available and responsive to counsel throughout the course of her involvement

   in this litigation. Ms. Spearman has remained concerned with the welfare of the class

   throughout her time in this litigation, including during mediation. She has continued

   to stay in touch with counsel throughout the settlement process.

                   Class Notice, Recovery, and Lack of Objections

         42.    The settlement notices that were approved by the Court disclosed the

   terms of the settlement and also listed the amount of fees, costs, settlement

   administration expenses, and service payments Plaintiffs and Class Counsel

   anticipated seeking. Notably, the amounts listed in the notices are the same or higher

   than those Plaintiffs and Class Counsel now seek. That is, Class Counsel and

   Plaintiffs seek the same fee and service payments listed in the notices, but a lower

   amount of costs and settlement administration expenses than that listed in the

   notices. To date, none of the class members have objected to the settlement terms or

                                            17
Case 2:16-cv-02781-MCA-ESK Document 121-2 Filed 08/21/20 Page 18 of 18 PageID: 2673




   the proposed fees, costs, including administrative expenses, or service awards.

         43.    During the course of providing information for the mailing of class

   notice, I understand that Defendant discovered 14 additional New Jersey borrowers

   who fall within the settlement class definition. These 14 people were included in the

   notice mailing. With the addition of these 14 people, the class now numbers 10,588.

   The additional of the 14 people has little impact on the overall distribution of

   settlement funds. Based on Defendant’s representations to me regarding the amounts

   associated with the loans of the 14 additional class members, the gross settlement

   amount of $14.5 million still equals just over 70% of the difference between what

   Defendant charged in interest and what they would have charged had they been

   abiding by New Jersey’s usury rate and, if the requested amounts are rewarded, class

   members will still be receiving—on average—around $900, with maximum

   recoveries expected to be in the five figures. Plaintiffs’ forthcoming motion for final

   approval is expected to discuss class member recovery in more detail.

   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
   is true and correct.

   Dated: August 21, 2020                  s/Anna P. Prakash
                                           Anna P. Prakash




                                             18
